     Case 3:18-cv-02238-BEN-WVG Document 38 Filed 03/13/20 PageID.292 Page 1 of 1

                                                                         FILED
 1
                                                                          MAR 132020
 2
                                                                     CLERK US DISTRICl COURT
 3                                                                SOUTHERN !STRICT OF CALIFORNIA
                                                                  BY                      DEPUTY
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    JAYSON SWIGART, Individually and on             Case No.: 3:18-cv-02238-BEN-WVG
      behalf of all others similarly situated,
10
                                         Plaintiff,   ORDER GRANTING JOINT
11                                                    MOTION TO AMEND CLASS
      V.                                              DEFINITION IN ORDER
12
      PARCEL PENDING, INC.,
                                                      GRANTING PLAINTIFF'S MOTION
13                                                    FOR FINAL APPROVAL OF CALL
                                       Defendant.     ACTION SETTLEMENT
14
15                                                    [Doc. No. 37]
16
17           The Court, having considered the Joint Motion to Amend Class Definition
18    submitted by Plaintiff Jayson Swigart ("Plaintiff') and Defendant Parcel Pending, Inc.
19    ("Defendant"), and finding good cause for same, the Court hereby GRANTS the Joint
20    Motion and Orders that:
21         1. The Class Definition is amended to be as follows:
22           All California Parcel Pending registered users who received one or fewer
23           disclosures of Parcel Pending's recorded call policy between February 1, 2018 to
             October 3, 2018 prior to receiving an outbound customer service call.
24
25            IT IS SO ORDERED.
26    Dated: March ~ O
27
28



                                                                              3: 18-cv-02238-BEN-WVG
